Ludeling, C. J.
The plaintiff sued Flanagan as acceptor and J. C. Moncure as drawer of a draft for $1000. The defense is want of notice -of disüonor. The facts appear to be as follows:
F. A. Flanagan and J. C. Moncure were law partners; Flanagan owed Moncure $800 or $900, and being without the money to pay Flanagan was willing to accept a draft, drawn by Moncure for $1000, in favor of Moncure & Flanagan, if it could be discounted at the bank of the plaintiff. Moncure spoke to the plaintiff, on the subject, who ■consented to discount the draft. The draft was drawn, indorsed by Moncure & Flanagan, the drawees, accepted by Flanagan and dis-eounted by Johnson, and the money was received by Flanagan from Johnson, and $800 or $900 of the proceeds were given by him to Moncure.'
- The question is, was Moncure, the drawer, entitled to notice of nonpayment, under the circumstances ? We think he was. It was an ordinary commercial transaction by which a debtor was enabled to raise money to pay his creditor, who conditionally bound himself, to enable his debtor to get the money. Flanagan, the debtor, had authorized him to draw on him, promising to accept and pay the draft. *690The draft was accepted bat uot paid. Moncure had a right to expect his draft to be honored, and he is discharged from all liability on the draft by the laches of the holder in not giving him notice of non-payment.
It is therefore ordered and adjudged that the judgment of the lower court, against Moncure, be avoided and annulled, and that there be judgment in his favor and against the plaintiff, rejecting his demand with costs.
Rehearing refused.